Hutcheson, J.
1. Where the direct evidence touching the fact of an alleged marriage is conflicting, one of the parties affirming and the other denying that such marriage took place, and where all the material circumstances (save the fact that the party denying it contracted a subsequent marriage with a third person, which was regularly solemnized) go to support and corroborate the affirmative witness, a finding by the jury in favor of the affirmative of such issue is not contrary to evidence or to law. Jenkins v. Jenkins, 83 Ga. 283 (9 S. E. 541, 20 Am. St. R. 316).
2. There being ample evidence to support the verdict, it will not be disturbed by this court. Judgment affirmed.

All the Justices concur.